DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 8/31/2020, the applicants have filed response: claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 have been amended.  Claims 1 – 20 are pending. 
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuse et al. (U.S. Publication 2014/0019966) (Neuse hereinafter) in view of Brewster et al. (U.S. Publication 2014/0280899) (Brewster hereinafter) (Identified by Applicant in IDS) and Tsirkin et al. (U.S. Publication 2014/0359607) (Tsirkin hereinafter).
8.    	As per claim 1, Neuse teaches a method, comprising:
Set of physical servers 6 is instrumented with set of data collection agents 6g that monitor the real time resource consumption of the set of resources 6r. Host 7h is a representative host server in cluster 8 of host servers. Host 7h comprises a set of host resources 7r, including but not limited to CPU, memory, network interface and operating system resources. Host 7h further comprises a set of virtual machines 7v, of which each virtual machine consumes a portion of the set of host resources 7r. Host 7h further comprises a virtual machine monitor (VMM) 7m that negotiates and manages the resources for set of virtual machines 7v and performs other general overhead functions. VMM 7m is one member of a set of virtual machine monitors wherein each virtual machine monitor is included with each host in cluster 8,” ¶ 0061; VMM mapped to virtual resource scheduler; “At step 105, a component scalability model library is constructed for a set of physical machine configurations and virtual machine configurations. A mapping is determined for each physical and virtual machine configuration in the source and destination cloud configurations to the corresponding pre-computed entry in a component scalability model library which is used to determine how the physical machine’s capacity scales with configuration and load.  For example, the component scalability model library is used to determine host effective capacity and available capacity as host effective capacity reduced by a desired capacity reserve. Desired capacity reserve values are provided by the user as an input.” ¶ 0095; component scalability model library mapped to policy data];
          identifying, by the virtual resource scheduler, a plurality of hardware events associated with a first hardware resource of the at least one hardware platform; and wherein a virtual resource is executed by the first hardware resource [“a stop condition is defined for terminating the continuous optimization method.  At step 752, a set of placement triggering conditions are defined in which a placement triggering condition is an event related to a state of the computing environment. An exemplary triggering condition is an event where the minimum capacity headroom of a particular resource capacity across all host servers in the computing environment becomes less than a pre-defined capacity headroom. Another exemplary triggering condition is an event defined by a response time for a given application becoming greater than a threshold response time. A manual triggering event is also possible, for example, receiving a communication requiring a new set of virtual machines for an application,” ¶ 0077].
          Neuse does not explicitly disclose but Brewster discloses predicting, by the virtual resource scheduler, a hardware failure scenario based on a health score of the first hardware resource, the health score being determined based on the plurality of hardware events, and a fault model that indicates a level of severity of the hardware failure scenario based at least in part on at least one of the plurality of hardware events [“a wide range of information from various elements in the communications system is collected and processed to generate overall node health scores for individual communications nodes in the network. The collected information is normalized, e.g., individual metrics of a particular type are presented in a manner that allows the metrics for different regions with differing numbers of customer premises and/or devices per node to be compared in a meaningful way,” ¶ 0011; “The overall node health score being generated takes into consideration a wide range of information some of which is indicative of actual faults but other information which may or may not indicate a fault and/or information which may indicate a potential failure of a network component in the near future.” ¶ 0122].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse and Brewster available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse to include the capability of scoring the condition of nodes in a communication network and taking action based on node health scores as disclosed by Brewster, thereby providing a mechanism to improve system performance by collecting and analyzing a variety of status information from multiple sources thereby enhancing the ability of the system and or administrator to determine system health [Brewster ¶ 0008].
Neuse and Brewster do not explicitly disclose but Tsirkin discloses determining, by the virtual resource scheduler, that executing the virtual resource on a second hardware resource will result in a degraded operation state [“If the virtual machine being migrated is extensively modifying the memory, the migration process may never converge, e.g., if the rate of the "dirtying" the memory pages steadily exceeds the effective network throughput between the origin and the destination host. Furthermore, the migration process itself may consume a significant portion of CPU and network resources of both the origin and the destination hosts, thus degrading their performance and eventually causing the migration process to fail,” ¶ 0009]; and migrating, by the virtual resource scheduler, the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state is acceptable in comparison to the level of severity of the predicted hardware failure scenario [“At block 230, the migration agent may ascertain whether the ratio of the state change rate to the state transfer rate exceeds a threshold convergence ratio. If the ratio of the state change rate to the state transfer rate exceeds the value of 1, the state change rate exceeds the state transfer rate, and the live migration process becomes non-converging. Thus, in one example, the threshold ratio may be provided by a positive value less than or equal to 1. If the above referenced condition evaluates as true, the processing may continue at step 240; otherwise, the method may loop back to step 210,” ¶ 0028, fig. 2].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster and Tsirkin available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse and Brewster to include the capability of virtual machine migration as taught by Tsirkin, thereby providing a mechanism to improve hardware utilization and increase performance by managing the transmission rate of migration.
9.    	As per claim 5, Neuse, Brewster and Tsirkin teach the method of claim 1.  Tsirkin further teaches wherein the policy data described at least one relationship between a At block 250, the migration agent may ascertain whether the ratio of the state change rate to the state transfer rate is less than or equal to a second threshold ratio. If the ratio of the state change rate to the state transfer is less than or equal to 1, the state change rate does not exceed the state transfer rate, and the live migration process becomes converging. Thus, in one example, the second threshold ratio may be provided as 1. In another example, the second threshold ratio may be equal to the threshold convergence ratio. If the above referenced condition evaluates as true, the processing may continue at step 260; otherwise, the method may loop back to step 210.” ¶ 0030]; and
          It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster and Tsirkin available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse and Brewster to include the capability of virtual machine migration as taught by Tsirkin, thereby providing a mechanism to improve hardware utilization and increase performance by managing the transmission rate of migration.
10.    	As per claim 6, Neuse, Brewster and Tsirkin teach the method of claim 1.   Brewster further teaches wherein the hardware failure scenario is predicted based on a threshold change in the health score of the first hardware resource [“Overall node health scores are generated for multiple nodes. When a node health score is of a level that indicates a potential problem, e.g., is above a threshold used to trigger notification of a maintenance person in an embodiment where higher overall node health scores indicate lower node health than lower number overall health scores.” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse and Brewster available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse to include the capability of scoring the condition of nodes in a communication network and taking action based on node health scores as disclosed by Brewster, thereby providing a mechanism to improve system performance by collecting and analyzing a variety of status information from multiple sources thereby enhancing the ability of the system and or administrator to determine system health [Brewster ¶ 0008].
11.      As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.      As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
13.      As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
14.      As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

16.      As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
17.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neuse, Brewster and Tsirkin in further view of Aharonov et al. (U.S. Publication 2015/0082313) (Aharonov hereinafter).
18.    	As per claim 2, Neuse, Brewster and Tsirkin teach the method of claim 1.   Neuse, Brewster and Tsirkin do not explicitly disclose but Aharonov discloses wherein the plurality of hardware events comprise at least one firmware event for the first hardware resource of the at least one hardware platform [“Each time a generated event is stored in event register 910 or 912, firmware event capture register 212 may receive an indication in the form of an identifier for the event and the thread that is the source of the event. The indication may identify which one of hardware logic registers 902 and 904 were written to. In this embodiment, logic in firmware event capture register 212 may retrieve thread ID and the event from thread ID register and event register corresponding to the hardware logic register that was written too.” ¶ 0066].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster, Tsirkin and Aharonov available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines 
19.      As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.      As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
21.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neuse, Brewster and Tsirkin in further view of Vijaykumar et al. (U.S. Publication 2013/0166250) (Vijaykumar hereinafter) and Chen et al. (U.S. Publication 2012/0008627) (Chen hereinafter).
22.    	As per claim 3, Neuse, Brewster and Tsirkin teach the method of claim 1.   Neuse, Brewster and Tsirkin do not explicitly disclose but Vijaykumar discloses receiving, by the virtual resource scheduler, utilization metrics indicating that a local storage device of a host is unutilized by software executing on the host [“the data center efficiency assessment apparatus 58 optionally generates one or more recommendations for improving the efficiency metric value generated at step 210, such as a PUE value, based on the maturity level identified in step 212. In the example shown in FIG. 3, the data center 56 has a PUE value 306 of 2.74 and, therefore, the data center efficiency assessment apparatus 58 will identify the standard maturity level 402. Based on the identification of the standard maturity level 402 and/or the PUE value, the data center efficiency assessment apparatus 58 can optionally make several recommendation such as removal of underutilized server devices,” ¶ 0040].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster, Tsirkin and Vijaykumar available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse, Brewster and Tsirkin to include the capability of assessing data center efficiency as taught by Vijaykumar, thereby providing a mechanism to improve system performance by noting utilization conditions associated with specific devices.
          Neuse, Brewster, Tsirkin and Vijaykumar do not explicitly disclose but Chen discloses filtering out, by the virtual resource scheduler, a storage device failure event for the local storage device based on the local storage device being unutilized by the software [“if the serving DIDAF/node is able to decode or recognize the device ID in the assignment message from the anchor DIDAF/node, used or unused device ID assignment may be further filtered by the serving DIDAF/node,” ¶ 0038].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster, Tsirkin, Vijaykumar and Chen available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse, Brewster, Tsirkin and Vijaykumar to include the capability of filtering device IDs as taught by 
23.      As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.      As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
25.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neuse, Brewster and Tsirkin in further view of Chiaramonte et al. (U.S. Publication 2007/0079308) (Chiaramonte hereinafter) (Identified by Applicant in IDS).
26.    	As per claim 4, Neuse, Brewster and Tsirkin teach the method of claim 1.   Neuse, Brewster and Tsirkin do not explicitly disclose but Chiaramonte discloses receiving, by the virtual resource scheduler, a virtual resource to virtual resource affinity rule associated with the virtual resource [“access virtual machine criteria comprising an upper and lower limit for at least one performance characteristic,” fig. 3B, ¶ 0043; “threshold levels may be established which, if exceeded, may trigger a change in hardware element affinity for one or more virtual machines 200. For example, an upper threshold may be set at 75 percent of processing capacity and a lower threshold may be set at 25 percent of processing capacity,” ¶ 0033; “in response to a determination that one or more particular virtual machines 200 have processing resources that are under-utilized, the one or more virtual machines 200 may be dynamically reconfigured such that they have affinity with fewer CPUs 222. As another example, in response to a determination that one or more virtual machines 200 have processing resources that are overutilized, the one or more virtual machines 200 may be dynamically reconfigured such that they have affinity with a greater number of CPUs 222,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster, Tsirkin and Chiaramonte available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse, Brewster and Tsirkin to include the capability of managing virtual machines as taught by Chiaramonte, thereby providing a mechanism to improve hardware utilization, increase performance, and/or lower the costs associated with buying, leasing, and/or maintaining hardware elements [Chiaramonte ¶ 0006].
27.      As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
28.      As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
29.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neuse, Brewster and Tsirkin in further view of Bresniker et al. (U.S. Publication 2003/0033546) (Bresniker hereinafter) (Identified by Applicant in IDS).
30.    	As per claim 7, Neuse, Brewster and Tsirkin teach the method of claim 1.   Neuse, Brewster and Tsirkin do not explicitly disclose but Bresniker discloses wherein The voltage values are polled by SMC 300E at a time interval defined by the
current configuration information for SMC 300E. If a voltage measurement goes out of specification, defined by maximum and minimum voltage configuration parameters, SMC 300E generates an alarm event.” ¶ 0048].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Neuse, Brewster, Tsirkin and Bresniker available before the effective filing date of the claimed invention, to modify the capability of automated assignment of virtual machines and physical machines to hosts as disclosed by Neuse, Brewster and Tsirkin to include the capability of generating alarms based on hardware status conditions as taught by Bresniker, thereby providing a mechanism to improve system performance by noting alarm conditions associated with expected hardware conditions.
31.      As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above. 





Response to Arguments
Claim Rejections - 35 USC § 112
32.	Applicant’s amendments address the subject rejections, which are hereby withdrawn.
Claim Rejections - 35 USC § 103
33.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193